Case 1:21-cr-00087-TJK Document 5 Filed 02/05/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-098
MICHAEL SPARKS, ; VIOLATIONS:
| : 18 U.S.C. §§ 231(a)(3), 2
Defendant. : (Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(3)

(Impeding Ingress and Egress in a
Restricted Building or Grounds)

40 U.S.C. 5104(e)(2)(A)

(Violent Entry and Disorderly Conduct in
a Capitol Building

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol
Building)

40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings) i.
40 U.S.C. § 5104(e)(2)(G) c
(Parading, Demonstrating, or Picketing i in

a Capitol Building)
i

¢
INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00087-TJK Document 5 Filed 02/05/21 Page 2 of 5

COUNT ONE
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS,
committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer lawfully engaged in the lawful performance of his/her official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.

(Civil Disorder and Aiding and Abetting, in violation of Title 18, United States Code,
Section 23 1(a)(3) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, MICHAEL
SPARKS, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority and committing an act of civil disorder, and engaging in disorderly and disruptive
conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS, did
unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))
Case 1:21-cr-00087-TJK Document 5 Filed 02/05/21 Page 3 of 5

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, engage in disorderly and disruptive conduct in and within such proximity to, a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS, did
knowingly, and with intent to impede and disrupt the orderly conduct of Government business and
official functions, obstructed and impeded ingress and egress to and from a restricted building and
grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United States
Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting.

(Impeding Ingress and Egress in a Restricted Building or Grounds, in violation of Title
18, United States Code, Section 1752(a)(3))
Case 1:21-cr-00087-TJK Document 5 Filed 02/05/21 Page 4 of 5

COUNT SIX
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS,
willfully and knowingly entered and remained on the floor of a House of Congress and in any
cloakroom and lobby adjacent to that floor, in the Rayburn Room of the House of Representatives,
and in the Marble Room of the Senate, without authorization to do so.

(Entering and Remaining on the Floor of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(A))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS,
willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol
Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Congress and either House of Congress, and the orderly conduct in that building of a hearing before
or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS,
willfully and knowingly obstructed, and impeded passage through and within, the United States
Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))
Case 1:21-cr-00087-TJK Document 5 Filed 02/05/21 Page 5 of 5

COUNT NINE
On or about January 6, 2021, within the District of Columbia, MICHAEL SPARKS,
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

(lel 2 of the dhe, (Be in

and for the District of Columbia.
